      Case 2:18-cv-02158-KHV Document 445-3 Filed 05/15/20 Page 1 of 6



                                                                           Page 1
               IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF KANSAS
                 KANSAS CITY, KANSAS DIVISION


        D.M., a minor, by and through )
        his next friend and natural     )
        guardian, KELLI MORGAN,             )
                               )
                     Plaintiff, )
                               )
                               )
            vs.                  )Case No. 2:18-CV-02158
                               )
                               )
        WESLEY MEDICAL CENTER LLC d/b/a )
        WESLEY MEDICAL CENTER-WOODLAWN; )
        WESLEY WOODLAWN CAMPUS; BRIDGET )
        GROVER, PA-C; DR. GREGORY                   )
        FAIMON; LISA JUDD, RN; VIA            )
        CHRISTI HOSPITALS WICHITA,                )
        INC.; JENNIFER CHAMBERS-DANEY, )
        ARNP; DR. BALA BHASKAR REDDY                  )
        BHIMAVARAPU; CEP AMERICA-KS                   )
        LLC; DR. CONNOR HARTPENCE; DR. )
        STEFANIE WHITE; DR. JAMIE               )
        BORICK; and AARON KENT, RN,               )
                               )
                     Defendants. )
                               )


                    DEPOSITION

           The videotape deposition of JENNIFER CHAMBERS DANEY,

        ARNP taken on behalf of the Plaintiff pursuant to the

        Federal Rules of Civil Procedure before:

                 RICK J. FLORES, CSR
                 KELLEY REPORTING ASSOCIATES, LTD.
                 515 South Main, Suite 108
                 Wichita, Kansas 67202


        a Certified Shorthand Reporter of Kansas, at 1617 North

        Waterfront Parkway, Suite 400, Wichita, Sedgwick County,

        Kansas, on the 3rd day of January, 2019, at 10:08 a.m.           EXHIBIT

                                                                           C
KELLEY REPORTING ASSOCIATES, LTD       515 S. MAIN, STE 105        WICHITA, KANSAS
                                           316.267.8200                       67202
      Case 2:18-cv-02158-KHV Document 445-3 Filed 05/15/20 Page 2 of 6


                                              Page 66                                                           Page 68
  1         alert and oriented?                             1            answer.
  2                   MR. YOUNG: Object to form; it's       2                     MR. KUCKELMAN: No, I haven't
  3         incomplete in isolating one item. Go ahead.     3            received the answer.
  4      A. There's so many things that it could have --    4                     MR. YOUNG: Yes, you had received
  5        I mean, that could have been different about     5            the answer.
  6        that situation.                                  6                     MR. KUCKELMAN: No, she has
  7      Q. What things could have been different about     7            evaded answering the question.
  8         that situation?                                 8                     MR. YOUNG: No, you just rephrase
  9                   MR. YOUNG: Other than many            9            it the way you want to rephrase it and ignore
 10         things? Just do your best.                     10            other factors. She has answered your
 11      A. There's just -- I mean, the patient did not    11            question and you -- go ahead. Ask another
 12         present in a way that I felt needed an         12            question.
 13        emergency physician at that time. He was        13                     MR. KUCKELMAN: There was a
 14        sitting up in the chair. He was following       14            question pending.
 15         command. He was breathing on his own. His      15                     MR. YOUNG: Read the question
 16        vital signs were within normal limits. At       16            back, please, Rick.
 17        that time, there was nothing to see to          17                  (The requested portion of the record
 18         suggest. He wasn't vomiting during the         18            was read by the reporter, as follows:
 19         assessment.                                    19            Question: "So I take it that it's not
 20      Q. When did he last vomit?                        20            possible for you to answer or tell the jury
 21      A. I don't know. I don't know.                    21            what you would have had to have found in
 22      Q. All right. Let's try it one other way.         22            terms of alert and oriented that would have
 23               I understand that you didn't find        23            caused you to bring a physician in?")
 24         anything that morning in your opinion that     24                     MR. YOUNG: Same objections. And
 25         justified bringing an emergency room doctor    25            your question is for -- to only talk about


                                              Page 67                                                           Page 69
  1         in. What I'm trying to ask you is the           1           alert and oriented.
  2         opposite of that.                               2                    MR. KUCKELMAN: Yes. Exactly.
  3              What would you have needed to find in      3        A. If the patient hadn't have been able to hold
  4         terms of alert and oriented that would have     4          up his head, to open his mouth, to follow
  5         warranted bringing a doctor, a physician in     5          command, to sit up in that chair, was limp, I
  6         at that point in time?                          6          mean, any of those things and many others
  7                  MR. YOUNG: Object to the form of       7          would have caused me to get a doctor involved
  8         the question in isolating one out of a          8          sooner.
  9         thousand issues, but go ahead and try to        9        BY MR. KUCKELMAN:
 10         answer it, and you can give the same answer    10        Q. Why did you recommend admission of             ?
 11         if you want.                                   11        A. When the mom came in and told me that he
 12      A. Again, to try to say of all the things that    12          wasn't keeping his medications down, my first
 13        you want me to say that he could have           13          thought was to get some labs, to give him
 14        presented with is huge. I mean, I don't know    14          some fluids and Zofran, and bring him in for
 15        how to answer that any differently than I       15          the night to give him some more fluids, maybe
 16        already have.                                   16          some IV antibiotics, 'cause he wasn't keeping
 17      Q. So I take it that it's not possible for you    17          it down at home.
 18         to answer or tell the jury what you would      18        Q. So the purpose of your recommending admission
 19         have had to have found in terms of alert and   19           was to do labs, Zofran, fluids and IV
 20         oriented that would have caused you to bring   20           ant biotics?
 21         a physician in?                                21                    MR. YOUNG: Object to form. Go
 22                  MR. YOUNG: Object;                    22           ahead.
 23         argumentative, asked and answered. We've       23        A. Can you say your question one more time.
 24         gone over this issue ten times and she's       24        Q. Sure. So the reason you recommended
 25         given your answer. She's given you the         25           admission was to do labs, the Zofran, the


                                                                                                18 (Pages 66 to 69)
KELLEY REPORTING ASSOCIATES, LTD              515 S. MAIN, STE 105                                   WICHITA, KANSAS
                                                  316.267.8200                                                  67202
      Case 2:18-cv-02158-KHV Document 445-3 Filed 05/15/20 Page 3 of 6


                                                      Page 70                                                          Page 72
  1         fluids and the IV antibiotics?                         1         A. Yes, that's why he came in was nausea and
  2      A. Well, I did lab in the ER and gave some                2            vomiting.
  3         fluids and some Zofran, and I just                     3         Q. And headache?
  4         recommended that he stay the night for some            4                    MR. YOUNG: Object to form;
  5         more fluids, maybe some IV antibiotics, see            5            mischaracterization.
  6         if we can get him feeling better.                      6                    MR. WOODING: Asked and answered,
  7      Q. And did you recommend that he be admitted for          7            too.
  8         observation?                                           8         A. What I remember is that he had some strep
  9      A. I did.                                                 9            throat, nausea and vomiting. That's what I
 10      Q. What did you mean by observation?                     10            remember.
 11      A. Just to keep him in the hospital to where he          11         Q. So you weren't aware that he had a headache?
 12         has an IV where we can give fluids if he              12                    MR. YOUNG: Object to form;
 13         starts vomiting again, you know, maybe change         13            assumes facts not in evidence. Go ahead.
 14         up the nausea medicine, further evaluation if         14         A. I don't know if that's -- is it in my chart?
 15         needed.                                               15                    MR. YOUNG: No.
 16      Q. Did you expect           to be observed in the        16         A. Yeah, then I don't remember that part. I
 17         hospital after he was admitted?                       17            don't remember charting a headache.
 18      A. I -- yes.                                             18                    MR. GRIBBLE: What was the
 19      Q. Sorry?                                                19            statement? I didn't hear you.
 20      A. Yes.                                                  20                    MR. YOUNG: I don't recall
 21      Q. And what would observation entail?                    21            charting a headache. It is? Which page?
 22                  MR. YOUNG: Object to form.                   22                    MR. GRIBBLE: Six. I don't know
 23                  MR. WOODING: Object to form;                 23            if she charted it.
 24         foundation.                                           24                    MR. KUCKELMAN: What's that?
 25      A. I admit the patient to the floor, and from            25                    MR. GRIBBLE: At the top,


                                                      Page 71                                                          Page 73
  1         there, the residents and the attending and             1            associated diagnoses.
  2         the nurses make -- do -- take over from                2                     MR. KUCKELMAN: Yeah, it's under
  3         there. I'm not involved in that part.                  3            the impression and plan.
  4      Q. So your recommendation for admission for               4                     MR. YOUNG: Well, yeah, she
  5         observation was to get him into the hospital,          5            hadn't been asked about that.
  6         and then you expected others to take over and          6         BY MR. KUCKELMAN:
  7         decided what would be entailed by                      7         Q. If we go to Page 10, do you see your
  8         observation?                                           8            impression and plan there?
  9      A. Yes, sir.                                              9                     MR. YOUNG: Object to form;
 10      Q. Did you have any -- at the time you                   10            assumes facts not in evidence.
 11         recommended he be admitted for observation,           11         A. I'm on Page 10 of the impression and plan.
 12         did you have in mind any sort of specific             12         Q. What did you have as your impression and
 13         observation you wanted?                               13            plan?
 14                  MR. DAY: Object to form.                     14                     MR. YOUNG: Object to form.
 15                  MR. WOODING: Join.                           15         A. Give me just a moment here. Okay. So, well,
 16                  MR. DAY: Foundation.                         16           it's in the chart under impression and plan:
 17                  MR. YOUNG: Same objection.                   17           Headache, vomiting, strep throat.
 18      A. No. I called the resident and asked that he           18         Q. So you did know or you were aware he had a
 19         come in for fluids.                                   19            headache; correct?
 20      BY MR. KUCKELMAN:                                        20                     MR. YOUNG: Object to form. Go
 21      Q. You called and asked the resident -- I'm              21            ahead.
 22         sorry. I didn't catch the rest of that.               22         A. It's in here. I don't remember talking about
 23      A. To be admitted for fluids, you know, for              23           that with mom.
 24         fluid resuscitation and some nausea medicine.         24         Q. This is your charting, though; correct?
 25      Q. So you knew that             had nausea?              25         A. This is my chart.


                                                                                                       19 (Pages 70 to 73)
KELLEY REPORTING ASSOCIATES, LTD                      515 S. MAIN, STE 105                                  WICHITA, KANSAS
                                                          316.267.8200                                                 67202
      Case 2:18-cv-02158-KHV Document 445-3 Filed 05/15/20 Page 4 of 6


                                                        Page 82                                                          Page 84
  1        severity? I mean, he may have had a                       1         A. Well, you ask people what their pain is on a
  2        headache, but he had vomiting and strep --                2           scale of 0 to 10.
  3        and painful red throat, I mean --                         3         Q. And why -- why is that important?
  4      Q. I take it from your answer that the headache             4         A. It's part of the vital signs, patient's pain.
  5         could have been consistent with strep.                   5         Q. If you had asked on a scale of 0 to 10 and
  6             Is that what your point is?                          6                   's mother had described that she had to
  7      A. Very much so.                                            7            take him out of church because he was
  8      Q. And what I'm asking you is would you have                8            screaming so loud due to a headache, would
  9         asked any followup questions with regard to              9            that have made a difference?
 10         severity in order to rule it in or out as               10                    MR. YOUNG: Object to form;
 11         being associated with strep as opposed to               11            foundation. Go ahead.
 12         some other pathology?                                   12         A. That information was not given to me that I
 13      A. When I remember seeing him, I wasn't thinking           13           recall, and if she had said that, I'd imagine
 14        of some other pathology in regard to a                   14           I would have -- I would have gone and gotten
 15        headache.                                                15           a doctor involved.
 16      Q. Well, is that because in this case you fell             16         Q. All right. So had you been aware that the --
 17         in a trap of just assuming that it was strep            17                    VIDEOGRAPHER: Can we take a
 18         because he had been diagnosed previously with           18            short break?
 19         strep?                                                  19                    MR. KUCKELMAN: Yeah. Sure.
 20                  MR. YOUNG: Object to form;                     20                    VIDEOGRAPHER: Off the record
 21         argumentative, asked and answered. Go ahead.            21            11:59.
 22      A. Mom said he had strep, but he also had this             22                 (A recess was taken from 11:59 a.m. to
 23        vomiting that -- so he wasn't able to keep               23            1:01 p.m.)
 24        his meds down. So I was thinking about that              24                    VIDEOGRAPHER: Back on the record
 25        plus his -- like check his labs, make sure he            25            at 1:01 p.m.


                                                        Page 83                                                          Page 85
  1        wasn't too dehydrated, make sure his kidney               1         BY MR. KUCKELMAN:
  2        function was okay. I was thinking about                   2         Q. Do you know Dr. Hartpence?
  3        multiple other things.                                    3         A. Yes.
  4      Q. So you were thinking of dehydration as --                4         Q. Did you -- were you aware that he also
  5         secondary to the vomiting; correct?                      5            examined          the same morning that you
  6      A. I was thinking about that.                               6            did?
  7      Q. And you were thinking about strep and what               7         A. I remember two residents came down. I think
  8         else did you say you were thinking about?                8           it was Hartpence and White.
  9                  MR. YOUNG: Kidney function.                     9         Q. Okay. If we look at your record starting on
 10      BY MR. KUCKELMAN:                                          10            Page 6, I think, we established that if you
 11      Q. You said kidney function?                               11            see the service date and time, does that mean
 12      A. Yes.                                                    12            the date and time that you saw         ?
 13      Q. Anything else?                                          13                    MR. YOUNG: Which time are you
 14      A. That he wasn't keeping his medications down,            14            referencing? 'Cause there's different times
 15        so if he needed antibiotics for strep, then              15            on here.
 16        he wasn't going to get better without that.              16                    MR. KUCKELMAN: I was asking
 17        That's what I remember thinking about.                   17            about the service date/time.
 18      Q. Now in regard to the headache, if you had               18                    MR. YOUNG: Okay. I gotcha'.
 19         asked about the severity, do you sometimes              19         A. Was that -- I'm sorry. What was the question
 20         use a scale of 0 to 10 or how do you ask                20           again?
 21         about severity of headache?                             21         BY MR. KUCKELMAN:
 22                  MR. YOUNG: Object to form.                     22         Q. Is the service date/time, does that mean the
 23      BY MR. KUCKELMAN:                                          23            day and the time that you had your encounter
 24      Q. If you were to ask -- if you were to have               24            with       ?
 25         asked?                                                  25         A. It would have been the day, but I don't know


                                                                                                         22 (Pages 82 to 85)
KELLEY REPORTING ASSOCIATES, LTD                        515 S. MAIN, STE 105                                  WICHITA, KANSAS
                                                            316.267.8200                                                 67202
      Case 2:18-cv-02158-KHV Document 445-3 Filed 05/15/20 Page 5 of 6


                                                  Page 86                                                           Page 88
  1        about like that was the exact time I                  1         to when you each saw the patient, you would
  2        encountered him. I saw him in triage and              2         have seen him within 30 minutes of each
  3        then in the room and so I'm not for sure.             3         other; correct?
  4      Q. Do you know what that refers to when it says         4                 MR. YOUNG: Object to form;
  5         March 6, 2017, 4:48 central standard time?           5         assumes facts not into evidence, asked and
  6      A. I don't know if that's when I started my             6         answered. Go ahead.
  7        chart or when I saw -- I mean, I don't know           7      A. I just said that. I don't believe it was 30
  8        so -- the date would be for sure, but the             8         minutes. I don't know what that time means
  9        time exactly I --                                     9         on there.
 10      Q. Well, do you know what time you saw             ?   10      Q. Well, how far apart do you think that you and
 11      A. I don't remember. I mean, I remember it was         11         Dr. Hartpence saw          ?
 12        in the middle of the night.                          12                 MR. YOUNG: Object. She's
 13      Q. If you go to Page 15, and if you look towards       13         already said multiples times she saw the
 14         the back, I think, you'll see this is signed        14         patient, so which time are you asking?
 15         by Dr. Hartpence. It's his charting.                15      A. I don't know how to answer you. I don't know
 16      A. Okay.                                               16         what this time means. I saw him sometime in
 17      Q. Is that correct? Page 18, I think, you'll           17         the night, I remember that. I don't believe
 18         see signature?                                      18         it was 30 minutes. I'm sure it was a little
 19      A. I see that's who it's signed by, yeah.              19         longer than that.
 20      Q. All right. If we go to the start of                 20      Q. If you go to Dr. Hartpence' note, do you see
 21         Dr. Hartpence' record, which is on Page 15,         21         his history of present -- present illness?
 22         do you see the service date and time for him?       22      A. I see that.
 23      A. I see it.                                           23      Q. If you go down, oh, it'd be about the third
 24      Q. And the two of you, if these times are              24         line up, it starts with the "on Sunday," do
 25         correct, saw          within 30 minutes of each     25         you see that?


                                                  Page 87                                                           Page 89
  1         other; correct?                                      1      A. On --
  2                 MR. YOUNG: Object. She didn't                2      Q. History of present illness. Go from -- start
  3         say that's when she saw the patient so you're        3         at the bottom of this history of present
  4         assuming facts not into evidence.                    4         illness, go up to the fourth line from the
  5      A. I wouldn't say it was within 30 minutes. I           5         bottom, and he starts the sentence with "on
  6        remember seeing the patient in triage and             6         Sunday"?
  7        then he went to the room. We did some lab             7      A. Starts with on Sunday. "On Sunday, patient
  8        work. I mean, I don't believe it would have           8         complained of", yes, I see this.
  9        been 30 minutes, but I don't know for sure.           9      Q. Do you see he charted headache?
 10      Q. Well, if we look at the times on these two          10      A. I see that was charted.
 11         charts, if you look at yours, yours is timed        11      Q. And he charted dizziness?
 12         at 4:48; correct?                                   12      A. I see that was charted.
 13      A. We --                                               13      Q. And worsening nausea; correct?
 14      Q. On Page 6.                                          14      A. I see that is charted.
 15                 MR. YOUNG: Object; asked and                15      Q. And several episodes of emesis, as well;
 16         answered.                                           16         correct?
 17      A. Page 6 service date and time 3-6-17, 0448,          17      A. Correct.
 18        yes.                                                 18      Q. And I think we covered headache. That you
 19      Q. 4:48; correct?                                      19         weren't -- as far as sitting here now, you
 20      A. 0448.                                               20         don't know of the headache; correct?
 21      Q. And then if you look at Page 15, if that time       21                  MR. YOUNG: Object; asked and
 22         is accurate for Dr. Hartpence, it would be at       22         answered.
 23         5:18 central standard time; correct?                23      A. I don't remember her telling me anything
 24      A. That's what's noted here.                           24         about a headache.
 25      Q. And if these two times have any correlation         25      Q. How about the dizziness, were you aware


                                                                                                   23 (Pages 86 to 89)
KELLEY REPORTING ASSOCIATES, LTD                 515 S. MAIN, STE 105                                     WICHITA, KANSAS
                                                     316.267.8200                                                    67202
      Case 2:18-cv-02158-KHV Document 445-3 Filed 05/15/20 Page 6 of 6


                                                Page 150                                                          Page 152
  1           time you took care of him?                        1          correct?
  2      A.    No.                                              2       A. Yes, sir.
  3      Q.     Under -- on Page 8, under differential          3       Q. You made several orders in the emergency
  4           diagnosis, and you were asked questions about     4          room. Tell us what the orders were.
  5           this, those, I guess, five different              5       A. I ordered lab work, CBC, CMP, and I ordered
  6           categories, those are things you selected or      6         normal saline and some Zofran.
  7           typed in; correct?                                7       Q. And then the records will show what the lab
  8      A.    That's correct.                                  8          results were; correct?
  9      Q.     And I'm not going to go through all of it,      9       A. That's correct.
 10           but you were asked various -- well, let me       10       Q. Now they also show when the labs were ordered
 11           back up.                                         11          and when the fluids and Zofran was ordered.
 12                 Did you see          more than one time    12              Does that help you estimate at all
 13           while he was in the emergency room that day?     13          when you would have seen the patient?
 14      A.    Yes.                                            14       A. Yes.
 15      Q.     How many times?                                15       Q. And tell us about that.
 16      A.    At least two, probably three.                   16       A. I would have gone and seen the patient and
 17      Q.     And to your understanding, did he see nurses   17         then came back and sat down and immediately
 18           while he was there?                              18         placed the orders before I started a chart.
 19      A.    Yes, sir.                                       19       Q. I'll ask you to assume that in Mrs. Morgan's
 20      Q.     I think we know from testimony and the         20          deposition, she testified that after
 21           records that he saw Aaron Kent in triage?        21          received fluids in the emergency room, he
 22      A.    Aaron in triage.                                22          seemed to improve; okay?
 23      Q.     And then he saw Willow --                      23       A. Okay.
 24      A.    Summer, Summer Whillock.                        24       Q. Just ask you to assume that's true.
 25      Q.     Summer Whillock after that; correct?           25              Is there anything in your recollection


                                                Page 151                                                          Page 153
  1      A. Yes.                                                1          or your charting that indicated that he
  2      Q. In your experience, if the nurse sees a             2          didn't improve while he was in the emergency
  3         change or sees anything concerning about the        3          room?
  4         patient, do they come talk to you?                  4       A. No. I remember when I went back to see the
  5      A. Yes.                                                5          mom to tell her that they were admitted that
  6      Q. So there would have been multiple                   6          the child was sleeping and not vomiting.
  7         interactions with         and his mother from       7                   MR. YOUNG: That's all I have.
  8         different people; correct?                          8          Thank you.
  9      A. Yes.                                                9                  REDIRECT EXAMINATION
 10      Q. And these other people create their own            10       BY MR. KUCKELMAN:
 11         charting for when they're -- when they see         11       Q. I have just a few followup questions, please.
 12         the patient; right?                                12          If you could go to Exhibit 30, Page 31,
 13      A. That's right.                                      13          please. Let me know when you're there.
 14      Q. All right. You weren't asked any questions         14       A. I'm there.
 15         about that, but we -- it would be in the           15       Q. Mr. Gribble asked you some questions. I want
 16         chart somewhere; right?                            16          to go through -- just use Page 31 as an
 17      A. Yes, sir.                                          17          example.
 18      Q. All right. Then when you go through your           18               Let's start with this first one, he
 19         assessment of the patient, you do a review of      19          asked you about wearing casual clothing off
 20         systems of all systems; correct?                   20          duty.
 21      A. Yes.                                               21               Do you equate wearing casual clothing
 22      Q. Overall?                                           22          off duty with saying things such as "the only
 23      A. Yes.                                               23          patient satisfaction question that matters,
 24      Q. Then you do an exam based on what all you          24          did you die?"
 25         found, and there's a section within there;         25               Do you equate those two?


                                                                                                39 (Pages 150 to 153)
KELLEY REPORTING ASSOCIATES, LTD                 515 S. MAIN, STE 105                                   WICHITA, KANSAS
                                                     316.267.8200                                                  67202
